

	

		II

		109th CONGRESS

		1st Session

		S. 928

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2005

			Mrs. Lincoln introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide for the immediate and permanent repeal of the estate tax on

		  family-owned businesses and farms, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Estate Tax Repeal Acceleration (ExTRA)

			 for Family-Owned Businesses and Farms Act.

		2.Repeal of estate tax

			 on family-owned businesses and farms

			(a)Carryover

			 business interest exclusionPart IV of subchapter A of chapter 11 of

			 the Internal Revenue Code of 1986 (relating to taxable estate) is amended by

			 inserting after section 2058 the following new section:

				

					2059.Carryover business

				interests

						(a)General

				rules

							(1)Allowance of

				deductionFor purposes of the

				tax imposed by section 2001, in the case of an estate of a decedent to which

				this section applies, the value of the taxable estate shall be determined by

				deducting from the value of the gross estate the adjusted value of the

				carryover business interests of the decedent which are described in subsection

				(b)(2).

							(2)Application of

				carryover basis rulesWith

				respect to the adjusted value of the carryover business interests of the

				decedent which are described in subsection (b)(2), the rules of section 1023

				shall apply.

							(b)Estates to

				which section applies

							(1)In

				generalThis section shall

				apply to an estate if—

								(A)the decedent was (at the date of the

				decedent’s death) a citizen or resident of the United States,

								(B)the executor elects the application of this

				section under rules similar to the rules of paragraphs (1) and (3) of section

				2032A(d) and files the agreement referred to in subsection (e), and

								(C)during the 8-year period ending on the date

				of the decedent’s death there have been periods aggregating 5 years or more

				during which—

									(i)the carryover business interests described

				in paragraph (2) were owned by the decedent or a member of the decedent’s

				family, and

									(ii)there was material participation (within

				the meaning of section 2032A(e)(6)) by the decedent, a member of the decedent’s

				family, or a qualified heir in the operation of the business to which such

				interests relate.

									(2)Includible

				carryover business interestsThe carryover business interests described

				in this paragraph are the interests which—

								(A)are included in determining the value of

				the gross estate,

								(B)are acquired by any qualified heir from, or

				passed to any qualified heir from, the decedent (within the meaning of section

				2032A(e)(9)), and

								(C)are subject to the election under paragraph

				(1)(B).

								(3)Rules regarding

				material participationFor

				purposes of paragraph (1)(C)(ii)—

								(A)in the case a surviving spouse, material

				participation by such spouse may be satisfied under rules similar to the rules

				under section 2032A(b)(5),

								(B)in the case of a carryover business

				interest in an entity carrying on multiple trades or businesses, material

				participation in each trade or business is satisfied by material participation

				in the entity or in 1 or more of the multiple trades or businesses, and

								(C)in the case of a lending and finance

				business (as defined in section 6166(b)(10)(B)(ii)), material participation is

				satisfied under the rules under subclause (I) or (II) of section

				6166(b)(10)(B)(i).

								(c)Adjusted value

				of the carryover business interestsFor purposes of this section—

							(1)In

				generalThe adjusted value of

				any carryover business interest is the value of such interest for purposes of

				this chapter (determined without regard to this section), as adjusted under

				paragraph (2).

							(2)Adjustment for

				previous transfersThe

				Secretary may increase the value of any carryover business interest by that

				portion of those assets transferred from such carryover business interest to

				the decedent’s taxable estate within 3 years before the date of the decedent’s

				death.

							(d)Carryover

				business interest

							(1)In

				generalFor purposes of this

				section, the term carryover business interest means—

								(A)an interest as a proprietor in a trade or

				business carried on as a proprietorship, or

								(B)an interest in an entity carrying on a

				trade or business, if—

									(i)at least—

										(I)50 percent of such entity is owned

				(directly or indirectly) by the decedent and members of the decedent’s

				family,

										(II)70 percent of such entity is so owned by

				members of 2 families, or

										(III)90 percent of such entity is so owned by

				members of 3 families, and

										(ii)for purposes of subclause (II) or (III) of

				clause (i), at least 30 percent of such entity is so owned by the decedent and

				members of the decedent’s family.

									For purposes of the preceding

				sentence, a decedent shall be treated as engaged in a trade or business if any

				member of the decedent’s family is engaged in such trade or business.(2)Lending and

				finance businessFor purposes

				of this section, any asset used in a lending and finance business (as defined

				in section 6166(b)(10)(B)(ii)) shall be treated as an asset which is used in

				carrying on a trade or business.

							(3)LimitationSuch term shall not include—

								(A)any interest in a trade or business the

				principal place of business of which is not located in the United

				States,

								(B)any interest in an entity, if the stock or

				debt of such entity or a controlled group (as defined in section 267(f)(1)) of

				which such entity was a member was readily tradable on an established

				securities market or secondary market (as defined by the Secretary) at any

				time,

								(C)that portion of an interest in an entity

				transferred by gift to such interest within 3 years before the date of the

				decedent’s death, and

								(D)that portion of an interest in an entity

				which is attributable to cash or marketable securities, or both, in any amount

				in excess of the reasonably anticipated business needs of such entity.

								In any proceeding before the United

				States Tax Court involving a notice of deficiency based in whole or in part on

				the allegation that cash or marketable securities, or both, are accumulated in

				an amount in excess of the reasonably anticipated business needs of such

				entity, the burden of proof with respect to such allegation shall be on the

				Secretary to the extent such cash or marketable securities are less than 35

				percent of the value of the interest in such entity.(4)Rules regarding

				ownership

								(A)Ownership of

				entitiesFor purposes of

				paragraph (1)(B)—

									(i)CorporationsOwnership of a corporation shall be

				determined by the holding of stock possessing the appropriate percentage of the

				total combined voting power of all classes of stock entitled to vote and the

				appropriate percentage of the total value of shares of all classes of

				stock.

									(ii)PartnershipsOwnership of a partnership shall be

				determined by the owning of the appropriate percentage of the capital interest

				in such partnership.

									(B)Ownership of

				tiered entitiesFor purposes

				of this section, if by reason of holding an interest in a trade or business, a

				decedent, any member of the decedent’s family, any qualified heir, or any

				member of any qualified heir’s family is treated as holding an interest in any

				other trade or business—

									(i)such ownership interest in the other trade

				or business shall be disregarded in determining if the ownership interest in

				the first trade or business is a carryover business interest, and

									(ii)this section shall be applied separately in

				determining if such interest in any other trade or business is a carryover

				business interest.

									(C)Individual

				ownership rulesFor purposes

				of this section, an interest owned, directly or indirectly, by or for an entity

				described in paragraph (1)(B) shall be considered as being owned

				proportionately by or for the entity’s shareholders, partners, or

				beneficiaries. A person shall be treated as a beneficiary of any trust only if

				such person has a present interest in such trust.

								(e)AgreementThe agreement referred to in this

				subsection is a written agreement signed by each person in being who has an

				interest (whether or not in possession) in any property designated in such

				agreement consenting to the application of this section with respect to such

				property.

						(f)Other

				definitions and applicable rulesFor purposes of this section—

							(1)Qualified

				heirThe term qualified

				heir means a United States citizen who is—

								(A)described in section 2032A(e)(1), or

								(B)an active employee of the trade or business

				to which the carryover business interest relates if such employee has been

				employed by such trade or business for a period of at least 10 years before the

				date of the decedent’s death.

								(2)Member of the

				familyThe term member

				of the family has the meaning given to such term by section

				2032A(e)(2).

							(3)Applicable

				rulesRules similar to the

				following rules shall apply:

								(A)Section 2032A(b)(4) (relating to decedents

				who are retired or disabled).

								(B)Section 2032A(e)(10) (relating to community

				property).

								(C)Section 2032A(e)(14) (relating to treatment

				of replacement property acquired in section 1031 or 1033 transactions).

								(D)Section 2032A(g) (relating to application

				to interests in partnerships, corporations, and trusts).

								(4)Safe harbor for

				active entities held by entity carrying on a trade or businessFor purposes of this section, if—

								(A)an entity carrying on a trade or business

				owns 20 percent or more in value of the voting interests of another entity, or

				such other entity has 15 or fewer owners, and

								(B)80 percent or more of the value of the

				assets of each such entity is attributable to assets used in an active business

				operation, then the requirements under subsections (b)(1)(C)(ii) and (d)(3)(D)

				shall be met with respect to an interest in such an

				entity.

								.

			(b)Carryover basis

			 rules for carryover business interestsPart II of subchapter O of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to basis rules of general application)

			 is amended by inserting after section 1022 the following new section:

				

					1023.Treatment of

				carryover business interests

						(a)In

				generalExcept as otherwise

				provided in this section—

							(1)qualified property acquired from a decedent

				shall be treated for purposes of this subtitle as transferred by gift,

				and

							(2)the basis of the person acquiring qualified

				property from such a decedent shall be the lesser of—

								(A)the adjusted basis of the decedent,

				or

								(B)the fair market value of the property at

				the date of the decedent’s death.

								(b)Qualified

				propertyFor purposes of this

				section, the term qualified property means the carryover business

				interests of the decedent with respect to which an election is made under

				section 2059(b)(1)(B).

						(c)Property

				acquired from the decedentFor purposes of this section, the following

				property shall be considered to have been acquired from the decedent:

							(1)Property acquired by bequest, devise, or

				inheritance, or by the decedent’s estate from the decedent.

							(2)Property transferred by the decedent during

				his lifetime—

								(A)to a qualified revocable trust (as defined

				in section 645(b)(1)), or

								(B)to any other trust with respect to which

				the decedent reserved the right to make any change in the enjoyment thereof

				through the exercise of a power to alter, amend, or terminate the trust.

								(3)Any other property passing from the

				decedent by reason of death to the extent that such property passed without

				consideration.

							(d)Coordination

				with Section 691This section shall not apply to property

				which constitutes a right to receive an item of income in respect of a decedent

				under section 691.

						(e)Certain

				liabilities disregarded

							(1)In

				generalIn determining

				whether gain is recognized on the acquisition of property—

								(A)from a decedent by a decedent’s estate or

				any beneficiary other than a tax-exempt beneficiary, and

								(B)from the decedent’s estate by any

				beneficiary other than a tax-exempt beneficiary, and in determining the

				adjusted basis of such property, liabilities in excess of basis shall be

				disregarded.

								(2)Tax-exempt

				beneficiaryFor purposes of

				paragraph (1), the term tax-exempt beneficiary means—

								(A)the United States, any State or political

				subdivision thereof, any possession of the United States, any Indian tribal

				government (within the meaning of section 7871), or any agency or

				instrumentality of any of the foregoing,

								(B)an organization (other than a cooperative

				described in section 521) which is exempt from tax imposed by chapter 1,

								(C)any foreign person or entity (within the

				meaning of section 168(h)(2)), and

								(D)to the extent provided in regulations, any

				person to whom property is transferred for the principal purpose of tax

				avoidance.

								(f)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary to carry out the purposes of this

				section.

						.

			(c)Clerical

			 amendments

				(1)The table of sections for part IV of

			 subchapter A of chapter 11 of the Internal Revenue Code of 1986 is amended by

			 inserting after the item relating to section 2058 the following new

			 item:

					

						

							Sec. 2059. Carryover business

				exclusion.

						

						.

				(2)The table of sections for part II of

			 subchapter O of chapter 1 of such Code is amended by inserting after the item

			 relating to section 1022 the following new item:

					

						

							Sec. 1023. Treatment of

				carryover business

				interests.

						

						.

				(d)Effective

			 datesThe amendments made by

			 this section shall apply to estates of decedents dying, and gifts made—

				(1)after the date of the enactment of this

			 Act, and before January 1, 2010, and

				(2)after December 31, 2010.

				

